DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated July 23, 2021 was submitted on December 16, 2021.  Claim 1 was amended.  Claim 3 was previously canceled.  Claims 1, 2 and 4-19 are currently pending.  Claims 9-17 have been withdrawn from consideration.
The amendments to claim 1 have overcome all of the prior art rejections set forth in the non-final Office Action (¶¶ 10-24 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1, 2, 4-8, 18 and 19 has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent Application Publication No. 2004/0170873 A1, cited in previous Office Action) in view of Lintz (U.S. Patent Application Publication No. 2008/0176050 A1, cited in previous Office Action).
Regarding claim 1, Smith discloses a method for improving the air and water barrier performance of a building panel (Abstract, of Smith, gypsum panel with moisture resistant coating; [0027] of Smith, polymer coated panel has superior weathering characteristics; coating would necessarily “improve” air barrier performance of panel compared to uncoated panel), the 
Smith does not specifically disclose that the hydrophobic material is present in an amount of about 0.01 wt% to about 10 wt% based on the weight of the first nonwoven facing material.  Smith, however, discloses that the facer sheets can have a basis weight of 10-30 lbs/1000 ft2 ([0040] of Smith) and that the coating weight can be in the range of 1-50 lbs/1000 ft2 ([0104] of Smith).  Smith therefore discloses an amount of coating of as low as 1/30 or 0.033 wt% based on the weight of the facer.  Smith therefore clearly teaches a wt% hydrophobic coating range (i.e., a range including 0.033 wt% coating or more) that overlaps with that recited in claim 1 (i.e., 0.01-10 wt%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Smith also does not specifically disclose providing the hydrophobic material to the first nonwoven facing material prior to providing the first nonwoven facing material.  Moreover, Smith discloses that the coating is typically applied after the initial preparation of the panel ([0024] of Smith).  As set forth in the MPEP, however, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP § 2144.04 IV C).  In addition, Lintz discloses gypsum wallboard facings having a nonwoven glass substrate and a hydrophobic coating (Abstract of Lintz) wherein the coating is applied to the nonwoven facing prior to attaching the facing to the gypsum board ([0039]-[0040] of Lintz).  According to Lintz, by applying the coating prior to gypsum board manufacture, the coating can be used to limit the penetration of gypsum slurry through the facing during gypsum board manufacture ([0011] of Lintz).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply the coating in the method of Smith to the facing prior to gypsum board manufacture.  One of skill in the art would have been motivated to do so in order to limit the penetration of gypsum slurry through the facing during gypsum board manufacture as taught by Lintz ([0011] of Lintz).  
Regarding claim 2, Smith discloses that the hydrophobic material is applied to the second facing material after being placed on the board slurry wherein the hydrophobic material is applied on a side of the second facing material opposite a side adjacent the board slurry ([0042]-[0043] of Smith, water-resistant coating applied to one or both faces of wallboard after wallboard is formed; application of coating after forming wallboard would necessarily require applying coating to surface of facer opposite the core).
Regarding claim 5, Smith discloses that the hydrophobic material includes a polysiloxane ([0062] of Smith, coating can include a polydimethylsiloxane).
Regarding claim 6, Smith discloses that the hydrophobic material comprises a polymer coating (Abstract of Smith, moisture-resistant coating of a polymer).
Regarding claim 7, Smith discloses that the polymer includes polytetrafluoroethylene or a polyolefin ([0084] of Smith, coating includes copolymers of α-olefins; claim only requires one of the recited polymers).
Regarding claim 8, Smith discloses that the first facing material, the second facing material, or both have hydrophobic properties ([0042]-[0043] of Smith, water-resistant coating applied to one or both faces of wallboard) and further wherein a hydrophilic facing material is positioned between the first facing material, the second facing material, or both and the board slurry (FIG. 2 of Smith, fibrous facer sheet between gypsum core #12 and moisture resistant coating #15; [0037] of Smith, facer sheets can be made of paper fibers which are hydrophilic).  The examiner also notes that Lintz discloses using facers having a hydrophilic binder to allow the gypsum slurry to penetrate the facing thereby locking the facing to the gypsum core ([0013] of Lintz).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include a hydrophilic binder in the facers as taught by Lintz in order to allow the gypsum slurry to penetrate the facing thereby locking the facing to the gypsum core ([0013] of Lintz).  The resulting facing material would have a hydrophilic region positioned between the hydrophobic coating and the board slurry.
Regarding claim 18, Smith discloses that the first nonwoven facing material is a fiberglass mat facing material ([0039] of Smith, facer can be glass fiber mat).
Regarding claim 19, Smith discloses that the second facing material is a nonwoven facing material ([0038] of Smith, facer sheet can be nonwoven).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lintz as applied to claim 1 above as further evidenced by Kumar et al. (U.S. Patent Application Publication No. 2013/0316163 A1, cited in previous Office Action).
Regarding claim 4, Smith discloses incorporating a water-resistant additive such as a polysiloxane into the core of the gypsum board ([0051] of Smith) but does not specifically disclose that the hydrophobic material migrates to the facing materials when added to the gypsum slurry.  As evidenced by Kumar, however, the silicone in the gypsum board core of Smith would necessarily migrate to the facings ([0063] of Kumar, silicones migrate through gypsum layer to cover sheets).
Response to Arguments
Applicant’s arguments filed December 16, 2021 have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that neither Lintz nor Li teach or reasonably suggest that the amount of hydrophobic material is present in an amount of 0.01-10 wt% as recited in claim 1.  The Office Action, however, is relying upon Smith to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746